Citation Nr: 1748358	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997, February 2003 to December 2003, and May 2005 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was most recently before the Board in February 2017.  The appeal was remanded to obtain a new VA examination and correct the Veteran's address.  The Veteran's address has been appropriately updated in VA's system and as discussed below a VA examination was obtained and thus his claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's bilateral hearing loss disability was manifested by no worse than level III hearing impairment in the left ear and level I in the right ear.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent for a service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate codes identify the various disabilities and the criteria for specific ratings. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service-connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85 (c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

II.  Analysis

As a preliminary matter the Board notes the Veteran is service-connected and separately evaluated for left ear cholesteatoma removal.  An increased rating for that disability is not before the Board.  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

In the June 2009 rating decision, service connection was granted and a 20 percent rating assigned, effective December 20, 2008.  The Veteran submitted a November 2009 notice of disagreement indicating he disagreed with his initial rating because he felt his hearing loss was of a severity that warranted a rating in excess of 20 percent.  

During his active service the Veteran was provided with audiograms.  In October 2008, two months prior to his December 2008 effective date, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
10
45
70
LEFT
25
40
30
60
90

The average of the pure-tone thresholds of the right ear was 40 decibels; the average of the left was 55 decibels.  

The Veteran was provided with a February 2009 VA examination.  The examiner diagnosed the Veteran with bilateral mild to severe mixed hearing loss.  The Veteran reported having difficulty hearing high background noise.  The examiner noted the Veteran's hearing loss had significant effects on his occupational activities as he has difficulty following instructions.  The examiner found the Veteran's hearing loss did not affect his usual daily activities.  Puretone thresholds were not obtained as part of this examination.  

The Veteran's pure tone thresholds were obtained by a VA treatment provider in March 2009.  A March 2016 Board remand determined those audiological results to be inadequate as the Veteran's speech discrimination scores were the same in both ears despite his left ear hearing loss being more severe.  As such, the March 2009 VA audiological results will not be considered by the Board in the instant decision.  

The Veteran was provided with a July 2012 VA examination.  The Veteran noted he worked for US Forestry Service and indicated that his hearing loss did not impact his job with the exception of when he was working on heavy machinery at which point he could not hear due to the background noise.  No audiological testing was performed as part of this examination.  

The Veteran was most recently provided with an April 2017 VA examination.  The Veteran reported he was currently employed as an electrician apprentice.  The Veteran stated his hearing loss disability caused him to be unable to hear his co-workers which sometimes lead to arguments.  In addition the Veteran indicated his hearing loss also caused disagreements with his family and made him feel as if he would not be able to protect his family because he might not hear noises at night.  In addition the Veteran noted he had to have a hearing test in order to obtain his Class A license for his job and that he is "very close" to failing the hearing test.  On the authorized audiological evaluation in April 2017 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
70
LEFT
50
50
50
60
90

The average of the pure-tone thresholds of the right ear was 40 decibels; the average of the left was 62.5 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner found that the use of word discrimination scores was appropriate for this Veteran.  

The Veteran has provided lay testimony regarding his hearing loss disability.  In his November 2009 notice of disagreement he indicated that he was only able to hear muffled noises without his hearing aids.  The Veteran noted when in crowds he could not hear at all and did not socialize for this reason to avoid embarrassment.  The Veteran submitted a May 2010 VA form 9 in which he indicated he felt his speech discrimination score was incorrect.  He stated the hearing loss in his left ear was more severe.  The Veteran also stated that his hearing aids caused his ears to sweat which in turn caused ear infections.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The April 2017 examiner noted the Veteran stated his hearing loss disability caused him to be unable to hear his co-workers or family which sometimes leads to arguments.  In addition the Veteran indicated he felt as if he would not be able to protect his family because he might not hear noises at night.  The Board finds these findings are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Veteran's hearing loss, at its most severe, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I in the right ear and Roman numeral III in the left ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for this numeric score.

The Board finds that for the ratings period the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a disability rating in excess of 20 percent.  The Veteran has not submitted any evidence that would show entitlement to an initial higher disability rating.  The Board notes the July 2012 examiner references a December 2011 VA audiogram which is not of record.  The examiner specifically noted that the Veteran's hearing in both ears was nearly identical aside from at 1000 hertz.  The examiner does not suggest that this audiogram presented a hearing disability with hearing loss with a puretone threshold average of 0 to 41 decibels and a speech discrimination score of 44 to 50 percent bilaterally.  In addition the Veteran's audiograms form before and after December 2011 do not present hearing loss to that degree of severity  

The Board acknowledges the Veteran's contention that his audiological examination results are not accurate because they were performed in an audiological booth and do not reflect his actual hearing ability in the presence of background noise.  VA's practice of conducting examinations in sound proof booths has been upheld.  Martinak, 21 Vet. App. at 447.  Lay persons are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by licensed audiologists who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's lay statements describing subjective complaints of increased symptomatology and regarding the appropriate audiological test to perform to determine his hearing ability.  

The audiometric examination results, as compared to the rating criteria, do not warrant a disability rating in excess of 20 percent for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine need not be applied.

III.  Extraschedular Analysis

The evidence of record notes the Veteran reported symptoms of his hearing aids causing ear infections, inability to socialize due to embarrassment, inability to communicate with his co-workers and family leading to arguments and worry over his ability to protect his family with decreased hearing.  The Board finds that the aforementioned symptoms are not encompassed by the rating criteria under Code 6100 but that an extraschedular rating is not warranted.  The evidence of record does not demonstrate marked interference with employment or frequent hospitalization as a result of the Veteran's bilateral hearing loss disability.  The February 2009 examiner noted the Veteran's hearing loss caused significant effects on his employment such as an inability to hear instructions, however, the examiner did not find the Veteran's hearing loss caused "marked interference" with his employment.  Specifically, the February 2009 examiner also noted the Veteran's hearing loss had no effect on his ability to perform the activities of daily living, the July 2012 VA examiner noted the Veteran's hearing loss caused no effect on his employment with the exception of when he was using heavy machinery and the April 2017 VA examiner noted the Veteran was currently employed.  Additionally, the Veteran noted he was "close" to failing a hearing test and losing his class A license, a requirement for his job, but the possibility of job loss does not equate to marked interference with employment.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008)


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected bilateral hearing loss is denied. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


